          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
TORII BOTTOMLEY,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Action No. 1:17-cv-12107-LTS
                                              )
BOSTON PUBLIC SCHOOLS, et al.,                )
                                              )
       Defendants.                            )
                                              )

                      ORDER ON MOTION TO DISMISS (DOC. NO. 21)

                                        December 19, 2018

SOROKIN, J.

       Bottomley filed suit against Boston Public Schools (“BPS”) on October 27, 2017, Doc.

No. 1, and amended her complaint on January 29, 2018, Doc. No. 6. The Court denied BPS’ first

motion to dismiss, Doc. No. 13, without prejudice. BPS has now filed a second motion to

dismiss, Doc. No. 21, that addresses the claims in Bottomley’s complaint to the Massachusetts

Commission Against Discrimination (“MCAD complaint”), which was attached as an exhibit to

her Amended Complaint. Bottomley has opposed. Doc. No. 25.

I.     BACKGROUND

       Bottomley’s Amended Complaint against Boston Public Schools alleges “discrimination

and retaliation resulting in lack of accommodation of disability,” “intentional infliction of

emotional injury,” and “wrongful termination of older white woman in institution receiving

federal funding.” Doc. No. 6 at 4. Bottomley claims that “[d]iscrimination” occurred “over a 7-

year period, affecting most of the best, highly qualified, and beloved teachers,” most of whom

“suffered mental injuries requiring psychopharmac[e]uticals.” Id. Protests from “teachers and
          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 2 of 9



students” resulted in “no relief, only retaliation.” Id. Because of the discrimination, students

“were told to go home repeatedly, because they did not have a teacher,” and were “denied proper

education as grades, attendance, [and] test scores” were “falsified by admin[istrators].” Id.

        Bottomley attached to her complaint as Exhibit 2 a December 20, 2017, decision by a

Massachusetts Department of Industrial Accidents administrative judge in a worker’s

compensation claim apparently brought by Bottomley, also against Boston Public Schools. Doc.

No. 6-2 at 2. In that claim, according to the administrative judge, Bottomley alleged “emotional

distress resultant in a psychiatric disability as a result of stressful incidents during the course of

her employment up until her exit from the workplace on February 25, 2013.” Id. at 5. The

administrative judge ordered Boston Public Schools to pay various workers’ compensation

benefits to Bottomley. Id. at 18.

        Bottomley also attached to her complaint as Exhibit 4 a complaint she filed with the

Massachusetts Commission Against Discrimination (“MCAD complaint”). The MCAD

complaint outlines facts to support her claim that she was “discriminated against on the bases of

race, age, and gender.” Doc. No. 6-4 at 3. It claims violations of Mass. Gen. Laws ch. 151B,

Title VII, the Americans with Disabilities Act (“ADA”), and the Age Discrimination in

Employment Act (“ADEA”). Id. at 2.

        According to the MCAD complaint, Bottomley began working for Boston Public Schools

in 1995 and at Boston Adult Technical Academy in 2003. Id. Sheila Azores became the school’s

headmaster in 2006. Id. Beginning in 2008, Bottomley began complaining to various Boston

Public Schools officials about Azores’ conduct toward her, including disparate treatment,

negative comments to Bottomley and others, and disregard for district regulations with respect to

Bottomley’s position as Language Acquisition Team Coordinator. Id.



                                                   2
          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 3 of 9



        The MCAD complaint alleges that these episodes culminated in February 2013 when

Bottomley was dismissed from her teaching position in front of her students and placed on

administrative leave. Id. The complaint alleges that Azores entered Bottomley’s classroom and

falsely told her students that Bottomley “did not want to teach them anymore because [she] had

gotten a better job.” Id. It further alleges that, after Bottomley left the classroom, Azores and two

other administrators told the students that Bottomley “was not a good teacher” and “had

manipulated them.” Id. At some point thereafter, Bottomley’s doctor informed BPS that

Bottomley was “willing to take any job other than a teaching position” because of her post-

traumatic stress disorder resulting from the dismissal. Id. Despite this request, and despite “a

position open in the Assessment Center that [she] was qualified for,” the complaint alleges,

Bottomley was instead placed in a classroom teaching role in August 2013. Id. Finally, the

MCAD complaint alleges that Azores had “been forcing older, white female teachers out of their

positions,” listing several teachers who had “also received unfairly negative evaluations and

[had] left the school.” Id. at 3.

II.     LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

factual matter, accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court “must accept all well-pleaded facts alleged in the Complaint as true and draw

all reasonable inferences in favor of the plaintiff,” Watterson v. Page, 987 F.2d 1, 3 (1st Cir.

1993), “augment[ing] those facts with facts extractable from documentation annexed to or

incorporated by reference in the complaint,” Jorge v. Rumsfeld, 404 F.3d 556, 559 (1st Cir.

2005). This “highly deferential” standard of review “does not mean, however, that a court must



                                                   3
          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 4 of 9



(or should) accept every allegation made by the complainant, no matter how conclusory or

generalized.” United States v. AVX Corp., 962 F.2d 108, 115 (1st Cir. 1992).

        Because, even in an employment discrimination case, “[t]he plausibility standard governs

on a motion to dismiss,” Garayalde-Rijos v. Municipality of Carolina, 747 F.3d 15, 24 (1st Cir.

2014), “[i]t is not necessary to plead facts sufficient to establish a prima facie case at the

pleading stage.” Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir. 2013). “The

prima facie standard is an evidentiary standard, not a pleading standard, and there is no need to

set forth a detailed evidentiary proffer in a complaint.” Id. Nevertheless, the elements of the

prima facie case are not “irrelevant to a plausibility determination in a discrimination suit,” but

rather “are part of the background against which a plausibility determination should be made.”

Id. “Although a plaintiff must plead enough facts to make entitlement to relief plausible in light

of the evidentiary standard that will pertain at trial—in a discrimination case, the prima facie

standard—she need not plead facts sufficient to establish a prima facie case.” Id.

        Because Bottomley is proceeding pro se, the Court reads her complaint with “an extra

degree of solicitude.” Rodi v. Ventetuolo, 941 F.2d 22, 23 (1st Cir. 1991). “Yet even a pro se

plaintiff is required ‘to set forth factual allegations, either direct or inferential, respecting each

material element necessary to sustain recovery under some actionable legal theory.’” Adams v.

Stephenson, 116 F.3d 464 (1st Cir. 1997) (quoting Gooley v. Mobil Oil Corp., 851 F.2d 513, 515

(1st Cir. 1988)). “[I]n a civil rights action as in any other action subject to notice pleading

standards, the complaint should at least set forth minimal facts as to who did what to whom,

when, where, and why.” Educadores Puertorriqueños en Acción v. Hernandez, 367 F.3d 61, 68

(1st Cir. 2004).




                                                    4
             Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 5 of 9



III.    DISCUSSION

        Boston Public Schools claims in its second Motion to Dismiss that Bottomley “has stated

no facts or claims with her Amended Complaint that would entitle her to relief, and has failed to

demonstrate a sufferance of cognizable damages or an adverse action.” Doc. No. 22 at 4. In

support of this claim, BPS advances several legal theories.

        A.      Statute of Limitations

        First, BPS argues that some of Bottomley’s claims are barred by the applicable statute of

limitations. See Doc. No. 22 at 4; M.G.L. ch. 151B, § 5 (“Any complaint filed pursuant to this

section must be so filed within 300 days after the alleged act of discrimination.”). Although the

continuing violation doctrine allows plaintiffs to bring some claims of discriminatory actions

outside the statutory period, it is not available here because it requires that the earlier violations

did not “trigger [the plaintiff’s] awareness and duty to assert [her] rights.” Ocean Spray

Cranberries, Inc. v. Mass. Comm’n Against Discrimination, 808 N.E.2d 257, 267 (Mass. 2004).

Here, Bottomley’s MCAD complaint makes clear that she complained of alleged discrimination

as early as 2006. These earlier complaints make it apparent that Bottomley was aware without

the benefit of later events that the discrete acts before the statutory period occurred were

potentially discriminatory. Accordingly, because Bottomley filed her MCAD complaint on

November 1, 2013, the statute of limitations therefore precludes claims based on alleged acts of

discrimination before January 7, 2013. Bottomley’s claims are therefore limited to the two

episodes she alleges in February and August 2013.

        B.      Plausibility

        Bottomley’s MCAD complaint alleges that she suffered adverse employment actions on

the basis of her race and sex, in violation of Mass. Gen. Laws ch. 151B, § 4, and Title VII; on the



                                                   5
              Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 6 of 9



basis of her age in violation of the ADEA; and on the basis of a disability in violation of the

ADA. With respect to BPS’ actions in February and August 2013, the MCAD complaint does

not include specific facts that plausibly suggest that those actions were motivated by

discriminatory animus because of Bottomley’s race, sex, age, or disability. Simply alleging

membership in a protected class and an adverse employment action is insufficient to state a claim

for relief. Rather, the complaint must allege facts that make it plausible that the former caused

the latter. See Alicea v. N. Am. Cent. Sch. Bus, LLC, 232 F. Supp. 3d 213, 216 (D. Mass. 2017)

(“The mere fact” of an adverse employment action against a member of a protected class “does

not trigger a right to conduct discovery, in hopes that evidence of a discriminatory motive may

turn up.”). In the absence of this causal connection, Bottomley fails to allege a plausible claim

for relief.

        Although Bottomley’s MCAD complaint contains several allegations that could give rise

to a plausible inference that Azores acted at various times based on particular animus against

Bottomley, Bottomley offers no facts that suggest that Azores or another BPS official took the

2013 actions against Bottomley because of discriminatory animus based on race, sex, or age.

Although Bottomley claims that Azores retaliated against her in various ways for complaining

about discrimination in 2006 and between 2008 and 2011, Bottomley does not allege facts that

support a plausible claim that those earlier complaints led to Azores’s actions in 2013. For

example, Bottomley does not claim that Azores or another BPS official made statements that

suggested that their actions were based on Bottomley’s age, sex, or race, nor does she claim that

Azores’s treatment of or actions toward teachers who did not share Bottomley’s age, sex, or race

differed meaningfully. Bottomley also does not offer the facts that gave rise to her 2006 belief

that Azores had discriminated against her, which could be evidence of discriminatory animus



                                                 6
          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 7 of 9



even though claims based on that discrimination would be barred by the statute of limitations.

Bottomley does allege that her position was later filled by a younger female teacher of a different

race, but this fact does not, on its own, give rise to an inference of discriminatory motive based

on race or age, and it weighs against an inference of discriminatory motive based on sex.

        Bottomley also claims that Azores had “been forcing older, white female teachers out of

their positions” by giving them “unfairly negative evaluations.” Doc. No. 6-4 at 3. “[T]he

conclusory nature of” this allegation “disentitles [it] to the presumption of truth” that generally

attaches at the motion-to-dismiss stage. Iqbal, 556 U.S. at 681. Although “the plaintiff’s factual

allegations are ordinarily assumed to be true in passing on the adequacy of the complaint

. . . ‘ordinarily’ does not mean ‘always’: some allegations, while not stating ultimate legal

conclusions, are nevertheless so threadbare or speculative that they fail to cross ‘the line between

the conclusory and the factual.’” Penalbert-Rosa v. Fortuno-Burset, 631 F.3d 592, 595 (1st Cir.

2011) (quoting Twombly, 550 U.S. at 557 n.5). Bottomley’s allegation that the other teachers

received “unfairly negative evaluations,” unsupported by additional facts, falls into this category.

        Finally, Bottomley’s claim that she was denied an accommodation for a disability

similarly fails. Azores’s removal of Bottomley from her classroom plainly could not have been

motivated by discrimination against Bottomley’s disability, since, by her own admission, it had

not arisen at that point. Although she alleges that her “doctor had informed Human Resources

that due to trauma of” her removal, she “would be willing to take any job other than a teaching

position,” Doc. No. 6-4 at 2, this allegation is insufficient to give rise to a plausible inference that

BPS was aware that Bottomley had a disability that required accommodation. It does not suggest

that Bottomley or her doctor specifically informed BPS of her post-traumatic stress disorder, that

BPS refused to consider such a request, or that Bottomley requested specific accommodations.



                                                   7
          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 8 of 9



Bottomley’s allegation that she did not receive a position “in the Assessment Center” for which

she was qualified, id., does not, on its own, demonstrate that BPS refused to accommodate her

disability or denied her the position because of her disability.

IV.     CONCLUSION

        Bottomley’s Amended Complaint fails to plausibly allege a causal connection between

BPS’ 2013 employment actions and Bottomley’s race, sex, age, or disability. However, the First

Circuit has instructed that a plaintiff’s pro se status “militates in favor of a liberal reading” of a

complaint, Rodi v. S. New England Sch. Of Law, 389 F.3d 5, 13 (1st Cir. 2004), and that “courts

should endeavor, within reasonable limits, to guard against the loss of pro se claims due to

technical defects,” id. at 20 (quoting Boivin v. Black, 225 F.3d 36, 43 (1st Cir. 2000)). A district

court should “freely give leave [to] amend when justice so requires.” Fed. R. Civ. P. 15(a)(2).

        Accordingly, the Court grants Bottomley leave to file a second amended complaint that

presents sufficient factual allegations to state a plausible claim. The second amended complaint

will completely replace both earlier complaints, and must therefore be a complete pleading that

complies with the basic pleading requirements of the Federal Rules of Civil Procedure. This

statement must “‘give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests,’” Twombly, 550 U.S. at 555 (alteration in original) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)), and must “at least set forth minimal facts as to who did what to whom,

when, where, and why,” Educadores Puertorriqueños en Acción, 367 F.3d at 68.

        The second amended complaint must also include “a short and plain statement of the

claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), in the complaint

itself. This short and plain statement must contain the specific facts that make out Bottomley’s

claim and must be “simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). The statement may not



                                                   8
          Case 1:17-cv-12107-LTS Document 26 Filed 12/19/18 Page 9 of 9



appear only in the attachments or exhibits to the second amended complaint. Rather, the facts

must be stated in the complaint itself. The statement shall take the form of short, “numbered

paragraphs, each limited as far as practicable to a single set of circumstances” and making a

specific allegation supporting Bottomley’s claim. Fed. R. Civ. P. 10(b).

       Bottomley may submit exhibits, such as her MCAD complaint, in support of her second

amended complain and refer to those exhibits in the text of the second amended complaint.

However, she cannot rely on the exhibits to explain her claim. The facts that Bottomley wishes

the Court to consider in deciding whether her complaint states a claim must be set forth in the

numbered paragraphs of the second amended complaint itself.

       Because Bottomley’s Amended Complaint fails to state a plausible claim upon which

relief can be granted, Boston Public Schools’ motion to dismiss, Doc. No. 21, is ALLOWED.

Bottomley is permitted to file a second amended complaint and must do so, if she wishes to, by

January 18, 2019.



                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                9
